DETAILED ACTION
Claims 1-26 and 28-36 are pending, and claims 21-26, 28-29, and 31-36 are currently under review
Claims 1-20 and 30 are withdrawn.
Claim 27 is cancelled.
Claims 35-36 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2021 has been entered.

Response to Amendment
The amendment filed 12/02/2021 has been entered.  Claims 1-26 and 28-34, and newly submitted claim(s) 35-36, remain(s) pending in the application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 25 recites the recitation of “said fluid precursor”.  There is improper antecedent basis for this recitation.  Applicant has further expressly amended the claims to no longer recite a fluid precursor, such that it is further unclear whether said fluid precursor is required or not.  If said fluid precursor is meant to refer back to the “fluid” of claim 21, it is further unclear to the examiner as to what is required because a fluid cannot be a solid as recited in claim 25.  The examiner interprets the instant claim refer to claimed fluid of claim 21 resulting from a fluid precursor as claimed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-24, 26, 28-29, and 31-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US 2016/0339517) in view of Mandel et al. (US 5,399,597), or alternatively over the aforementioned prior art and further in view of Koberstein et al. (US 2007/0134420) and Micic et al. (2000, Core-shell quantum dots of lattice-matched ZnCdSe2 shells on InP cores: experiment and theory).
Regarding claim 21, Joshi et al. discloses a method for producing functionalized metal particles for additive manufacturing [abstract]; wherein said method includes the steps of mixing core particles and nanoparticles with a fluid solvent, reacting said particles to form a powder having a nanoparticle coating, centrifuging and collecting said powder from the mixture, and finally drying said powder [0009, 0049, fig.1a-b].  The examiner reasonably considers the claimed first particles, second particles, and fluid to be met by the disclosed core particles, nanoparticles, and solvent as taught by Joshi et al.  The examiner further recognizes that the solvent of Joshi et al. will naturally serve to suspend the core particles and nanoparticles as claimed.  See MPEP 2145(II).  Joshi et al. further teaches that the core particles and nanoparticles can have a particle size of 10 to 150 micrometers and 3 to 50 nanometers, respectively [0050].  The examiner notes that the aforementioned particle sizes of Joshi et al. fall within the instantly claimed ranges.  See MPEP 2131.03.
The examiner submits that the aforementioned method of Joshi et al. would naturally take place in some kind of container, which meets the limitation of a vessel as would have been recognized by one of ordinary skill.  See MPEP 2145(II).  However, Joshi et al. does not expressly teach that vessel is 
Joshi et al. does not expressly teach the recited order of introducing first particles, introducing second particles, and then subsequently introducing a fluid after said first and second particles.  Rather, Joshi et al. teaches introducing the solvent and core particles together instead of in the specific order of steps as instantly claimed.  However, the examiner submits that the specific order of processing steps is prima facie obvious absent new or unexpected results due to said order of steps.  See MPEP 2144.04(IV)(C).  In the instant situation, the 
Alternatively, Joshi et al. does not expressly teach the claimed order of introducing first particles, second particles, and then a subsequent fluid into the pressure vessel.  Mandel et al. further teaches a specific exemplary method of mixing powders which includes first charging the starting materials into the pressure vessel, followed by subsequent introduction of CO2 [col.3 In.39-50].  The examiner reasonably considers the aforementioned method to meet the claimed limitations of introducing first and second particles (ie. starting materials), 
Alternatively, Koberstein et al. discloses a method of functionalizing the surface of arbitrarily-shaped metal substrates to selectively deposit metal nanoparticles in some embodiments [abstract, 0079, 0261]; wherein it is known to utilize supercritical CO2 as an environmentally friendly solvent that does not require large amounts of volatile compounds [0167], Koberstein et al. also discloses a specific instance wherein a substrate material and coating material are placed in a chamber (ie. first material and second material) and then subsequently charged with supercritical CO2 (ie. fluid) to coat said coating material onto said substrate material [0134].  Thus, the examiner submits that the prior art contains all of the claimed features, although not necessarily in a single reference; and one of ordinary skill would have reasonably been able to combine the prior art to obtain the predictable result of a functionalization method as taught by Joshi et al., wherein the starting material and fluid material are introduced in the order as specifically taught by Koberstein et al., wherein the 
In either situation of Mandel or Koberstein, the examiner considers the claimed order of introducing first particles, second particles, and a subsequent fluid material to be met by the aforementioned disclosures of Mandel et al. and/or Koberstein et al., wherein one of ordinary skill would have predictably recognized said order of adding particles and fluid to have little to no distinct or significant effect on the overall functionalization absent concrete evidence to the contrary. See MPEP 2143(I)(A).
Joshi et al. does not expressly teach a vessel pressure of about 2 to 200 bar as claimed.  However, Mandel et al. further teaches that the pressure vessel can be sealed to a pressure of 550 psi, or approximately 37 bar as determined by the examiner, when carbon dioxide is utilized as the process media during mixing [col.3 In.45-58].  Therefore, it would have been obvious to utilize a vessel pressure as disclosed by Mandel et al. such that CO2 can be utilized as the supercritical fluid to achieve more uniform particle sizes and avoid undesirable reactions [abstract, col.2 In.7-15].  The examiner reasonably considers the aforementioned pressure during mixing to meet the claimed limitation of a reaction pressure, wherein said pressure of Mandel et al. falls within the instantly claimed range.  See MPEP 2131.03.
Similarly, the examiner notes that Joshi et al. teaches drying of the powder (ie. releasing of the fluid through evaporation) after a collecting step rather than 
The aforementioned prior art does not expressly teach lattice matching the second and first particles as claimed.  However, the examiner notes that particles of the same material would naturally have been expected to be lattice-matched as would have been recognized by one of ordinary skill.  In other words, first and second particles of the same material would be recognized by one of ordinary skill to have the same lattice constants, such that resulting surface functionalization would also be recognized to be lattice-matched.  Since Joshi et al. expressly teaches that the core and surface materials (ie. first and second particles) can both be Ti, the examiner submits that perfect lattice-matching would have naturally flowed (ie. 0% mismatch) absent concrete evidence to the 
Regarding claims 22-24, the aforementioned prior art discloses the method of claim 21 (see previous).  As stated previously, Mandel et al. teaches using supercritical CO2 as a solvent in a supercritical and gaseous state because carbon dioxide is nonflammable, inexpensive, and easily removed from the raw materials [col.5 In.33-36, col.6 In.9-14].  Alternatively, Koberstein et al. teaches using supercritical CO2 as an environmentally friendly solvent [0167].  The examiner reasonably considers the aforementioned CO2 states to meet the claimed limitation of “vapor and/or liquid” and “supercritical.”
Regarding claims 26 and 28, the aforementioned prior art discloses the method of claim 21 (see previous).  Joshi et al. further teaches an exemplary reaction temperature of about 160 degrees C and reaction time of 1 to 3 hours for tungsten particles [0058].  The examiner notes that the aforementioned reaction parameters of Joshi et al. fall within the instantly claimed ranges.  See MPEP 2131.03.
Regarding claim 29, the aforementioned prior art discloses the method of claim 21 (see previous).  The aforementioned prior art does not expressly teach that the process is operated in a batch method.  However, the examiner submits that the method of Joshi et al. would be recognized to be a batch process by one of ordinary skill absent a specific teaching to the contrary because Joshi et al. discloses a defined order of steps wherein a limited quantity of material is produced [examples].  See MPEP 2145(II).
Regarding claims 31-34, the aforementioned prior art discloses the method of claim 21 (see previous).  Joshi et al. further teaches that the core particles and nanoparticles can both be titanium [0048].
Regarding claim 35, the aforementioned prior art discloses the method of claim 21 (see previous).  As stated previously, the examiner notes that the claimed lattice-matching would have naturally flowed from the selected first and second particle material of Joshi et al.  Alternatively, said lattice-mismatch would also have been obvious over the disclosure of Micic et al. as stated above.
Claims 25 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US 2016/0339517) in view of others as applied to claim 21 above, and further in view of Niwa et al. (US 2012/0289559).
Regarding claim 36, the aforementioned prior art discloses the method of claim 21 (see previous).  The aforementioned prior art does not expressly teach a fluid precursor and converting said fluid precursor into a fluid as claimed.  Niwa et al. discloses a method of grinding a fine powder [abstract]; wherein said method utilizes dry ice (ie. solid CO2) as a milling media that subsequently .

Response to Arguments
Applicant's arguments, filed 12/02/2021, regarding the rejections over Joshi et al. in view of others have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach or suggested the amended limitations of lattice-matching.  The examiner cannot concur.  As stated previously, one of ordinary skill would have recognized that using the same material for the first and second powders, such as Ti as disclosed by Joshi et al., would have naturally resulted in zero lattice mismatch because Ti has the same lattice parameter relative to itself.
Alternatively, applicants’ arguments are further moot in view of the new rejections based on Micic et al.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734